Application denied, with ten dollars costs. The landlord brought proceedings in the Municipal Court to recover possession of the apartment occupied by the tenant, on the ground that she required the same for her own use.* The justice of the Municipal Court evidently decided that such claim was not made in good faith, and, therefore, the proceedings were dismissed upon the merits. In this view of the case the Appellate Term concurred, and, therefore, the ease raises no question of law the solution of which requires the intervention of this court. The case was evidently decided on a question of fact, namely, the good faith of the landlord in mating the claim. (See Handy v. Butler, 183 App. Div. 359.)

 See Civ. Prac. Act, § 1410, subd. 1-a, as added by Laws of 1921, chap, 199.— [Rep.